Citation Nr: 0318772	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-06 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hand tremors.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for left ankle pain.

4.  Entitlement to service connection for left shoulder pain.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for bilateral hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Thereafter, the veteran relocated 
to North Las Vegas, Nevada, and his claims file was 
transferred to the RO in Reno, Nevada.

The veteran was scheduled for a video-conference hearing 
before the Board in May 2003; however, he canceled this 
hearing.  


FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have a hand, low back, left ankle, left 
shoulder, neck, or bilateral hip disorder.


CONCLUSION OF LAW

A hand, low back, left ankle, left shoulder, neck, or 
bilateral hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision on the veteran's appeal at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular, letters from the 
RO dated in May 2001 and December 2001), the appellant has 
been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence which has 
been considered in connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, the veteran was advised that VA would obtain such 
things as medical records, employment records or records from 
other Federal agencies.  Thus, VA has fulfilled its 
obligation to advise the veteran the evidence he must obtain 
and the evidence VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  Additionally, a report of 
the veteran's October 2000 VA examination for joints has been 
associated with the claims file.  The Board notes that 
neither the veteran nor his representative have identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

In this regard, the Board notes that it is contended by and 
on behalf of the veteran that he should be afforded another 
VA examination because the October 2000 VA examination is 
inadequate.  Specifically, the veteran alleges that the 
examination was of poor quality because the examiner did not 
completely report the veteran's complaints and consider his 
medical history.  Inasmuch as the examination report reflects 
that the veteran was examined and that there is no evidence 
of current disability with respect to his claimed disorders, 
the Board finds that it is adequate for purposes of this 
case.  Accordingly, the Board finds that the most recent VA 
examination in October 2000 to be adequate and, when viewed 
together with the other medical reports, to allow for 
informed appellate review of questions which are essentially 
medical in nature.  Under these circumstances, no useful 
purpose would be served in this case by delaying appellate 
review for additional development.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

Analysis

The issues before the Board involve claims of entitlement to 
service connection for hand, low back, left ankle, left 
shoulder, neck, and bilateral hip disorders.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reflects that 
these records are silent with respect to complaints of or 
treatment for a hand disorder.  Additionally, the veteran's 
service medical records reflect that he was treated for 
recurrent low back pain, left ankle sprain on two occasions, 
left shoulder and neck strain as a result of lifting a heavy 
duffle bag, and bilateral hip pain.  

The veteran was afforded a VA orthopedic examination in 
October 2000.  The report of this examination is silent with 
respect to the veteran's hand complaints.  With respect to 
the veteran's remaining claims, the examiner noted that the 
veteran complained of experiencing occasional low back, left 
ankle, left shoulder, neck, and bilateral hip pain.  The 
examiner further noted that the veteran denied experiencing , 
low back, left ankle, left shoulder, neck, or bilateral hip 
pain at the time of examination.  X-ray studies revealed that 
examination of the veteran's cervical spine, left shoulder, 
lumbar spine, right hip, left hip, and left ankle was normal.  
The impression of the examiner was occasional episodes of 
neck pain without neurological or mechanical deficit, 
occasional episodes of low back pain without neurological or 
mechanical deficit, occasional episodes of left shoulder pain 
without neurological or mechanical deficit, occasional 
episodes of left hip pain without neurological or mechanical 
deficit, occasional episodes of right hip pain without 
neurological or mechanical deficit, and occasional episodes 
of left ankle pain without neurological or mechanical 
deficit.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of service 
connection for hand tremors or a disorder of the low back, 
left ankle, left shoulder, neck, and bilateral hips because 
there is no medical evidence that these claimed disabilities 
currently exists.

Specifically, the veteran's service medical records are 
silent with respect finds of or complaints of hand tremors 
and there is no medical evidence of a current disorder of the 
hands.  Similarly, although the veteran's service medical 
records reflect treatment for low back, left ankle, left 
shoulder, neck, and bilateral hips, there is no evidence of 
complaints or treatment with respect to these claims after 
his discharge from military service.  Moreover, although the 
veteran complained of low back, left ankle, left shoulder, 
neck, and bilateral hip pain during his October 2000 VA 
joints examination, the examiner concluded that, although the 
veteran experienced occasional episodes of pain, there was no 
neurological or mechanical deficit with respect to these 
extremities.  In this regard, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran has expressed his belief that a disability of the 
hands, low back, left ankle, left shoulder, neck, and 
bilateral hips exists; however, it is now well-settled that 
as a layperson without medical training he is not competent 
to render an opinion concerning medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 (2001).

In summary, service connection cannot be granted because 
there is no current identifiable disability of the hands, low 
back, left ankle, left shoulder, neck, or bilateral hips.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hand tremors or disability of the 
low back, left ankle, left shoulder, neck, or bilateral hips.


ORDER


Service connection for a low back, left ankle, left shoulder, 
neck, and bilateral hip disability as well as hand tremors is 
denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

